Trial of this case was had, and judgment of conviction rendered against appellant, on October 4, 1939. No motion for a new trial was made.
The bill of exceptions was presented on February 17, 1940 — considerably more than 90 days after the judgment of conviction.
The State makes a motion here to strike the bill of exceptions. We see no reason to *Page 57 
refuse to grant said motion. And the same is granted. Code 1928, Secs. 6433 and 6434.
The record appears in all things regular; and the judgment is affirmed.
Affirmed.